 Case 17-14554       Doc 71     Filed 10/15/18 Entered 10/15/18 15:38:44             Desc Main
                                  Document     Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS

In Re:
      Debra Middleton,                                             Chapter 13
      Rodger Middleton,
      Debtors,                                                     Case No. 17-14554
______________________

OPPOSITION BY DEBTORS TO MOTION FOR RELIEF FROM AUTOMATIC STAY
          BY FEDERAL NATIONAL MORTGAGE ASSOCIATION

       Now come the Debtors and oppose the Motion for Relief from Automatic Stay filed by
Federal National Mortgage Association. In support of this Opposition the Debtors state as
follows:

         1.    Admitted.

         2.    Admitted.

         3.    Admitted.

         4.    Admitted.

         5.    Admitted.

         6.    Admitted.

         7.    Admitted.

         8.    Admitted.

         9.    Admitted.

         10.   Neither admitted nor denied as Debtors are uncertain as to the exact balance
               owed.

         11.   Admitted.

         12.   Admitted.

         13.   Admitted.

         14.   Admitted.

         15.   Admitted, but the Debtors can cure the arrears within three months.
 Case 17-14554      Doc 71     Filed 10/15/18 Entered 10/15/18 15:38:44            Desc Main
                                 Document     Page 2 of 3



      16.    Neither admitted nor denied as Debtors are uncertain how the payment was
             applied and they did make a payment in full at the end of September 2018.

      17.    Admitted, but the Debtors can cure the arrears within three months.

      18.    Admitted.

      19.    Denied as the property is Debtors’ residence, where they reside with their four
             children.

      20.    Denied as the Debtors can cure the arrears within six months.

      WHEREFORE, the Debtors request the court find as follows:

      1.     The Motion for Relief filed by Federal National Mortgage Association be denied.

      2.     For such other relief as the court deems just.

                                            Debtors,
                                            By their attorney,

Dated: October 15, 2018                     /s/ John Ullian
                                            John Ullian, Esq.
                                            The Law Firm of Ullian & Associates, P.C.
                                            220 Forbes Road, Suite 106
                                            Braintree, MA 02184
                                            (781) 848-5980
                                            BBO No. 542786
  Case 17-14554      Doc 71     Filed 10/15/18 Entered 10/15/18 15:38:44          Desc Main
                                  Document     Page 3 of 3


                               CERTIFICATE OF SERVICE

       I, John Ullian, hereby certify under the pains and penalties of perjury that I served the
foregoing OPPOSITION BY DEBTORS TO MOTION FOR RELIEF FROM
AUTOMATIC STAY BY SPECIALIZED LOAN SERVICING LLC by ECF or by mailing a
copy of same postage prepaid to the following interested parties:


Carolyn Bankowski                                John Fitzgerald
Chapter 13 Trustee Boston                        Office of the US Trustee
P. O. Box 8250                                   J.W. McCormack Post Office & Courthouse
Boston, MA 02114                                 5 Post Office Sq., 10th Fl, Suite 1000
                                                 Boston, MA 02109

Rodger & Debra Middleton                         Federal National Mortgage Association
88 Quincy Street                                 Joshua ryan-Polczinski, Esq.
Brockton, MA 02302                               Harmon Law Offices PC
                                                 PO Box 610389
                                                 Newton MA 02461




Date: October 15, 2018
                                            /s/ John Ullian
                                            John Ullian, Esq.
                                            The Law Firm of Ullian & Associates, P.C.
                                            220 Forbes Road, Suite 106
                                            Braintree, MA 02184
                                            (781) 848-5980
                                            BBO No. 542786
